Citation Nr: 1521411	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  07-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spina bifida.  

2.  Entitlement to service connection for the residuals of a back injury.   

3. Entitlement to service connection for the residuals of a closed head injury.  

4.  Entitlement to service connection for migraine headaches.  

5.  Entitlement to service connection for cerebrovascular accidents with left hemiplegia, to include as secondary to migraine headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2005 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
The Veteran testified before the undersigned Veterans' Law Judge at an August 2012 Travel Board hearing, and a transcript of this hearing is of record.  

In May 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain medical records from the Social Security Administration (SSA) and to afford the Veteran VA medical examinations.  The action specified in the May 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran does not suffer from spina bifida.   

2.  The Veteran's current back disability did not have onset in service or within one year of service and was not caused by or related to the Veteran's active military service.  

3.  The Veteran did not suffer any closed head injury in service.

4.  The Veteran's migraine headaches did not have onset in service and were not caused by or related to the Veteran's active military service.  

5.  The Veteran's cerebrovascular accidents did not occur during the Veteran's active military service or within one year of service and were not caused by or related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for spina bifida have not been met.  38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

2.  The criteria for entitlement to service connection for the residuals of a back injury have not been met.  38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for entitlement to service connection for the residuals of a closed head injury have not been met.  38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

4.  The criteria for entitlement to service connection for migraine headaches have not been met.  38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

5.  The criteria for entitlement to service connection for cerebrovascular accidents with left hemiplegia, to include as secondary to migraine headaches, have not been met.  38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including records in Virtual VA and VBMS.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis and brain hemorrhage are recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Certain chronic diseases, including arthritis and brain hemorrhages, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Spina Bifida

The Veteran is claiming service connection for spina bifida.  While the Veteran concedes that spina bifida is a congenital condition, he has argued that a back injury in service permanently aggravated his preexisting condition.  

However, while the Veteran testified at his August 2012 hearing that he was told by VA treatment providers following a stroke in 2001 that he had spina bifida, the Board can find no evidence that he actually suffers from this condition.  VA and private medical evidence is negative for a diagnosis of this disability and in February 2014, a VA examiner stated that the Veteran does not have spina bifida.  

To the extent that the Veteran has attempted to diagnose himself, he has not demonstrated that he has any knowledge or training in diagnosing such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has spina bifida is too complex to be addressed by a layperson.  This condition is not amenable to observation alone.  Rather spina bifida may often be detected only by x-ray and requires diagnosis by scientific or medical professionals.  Hence, the Veteran's assertion that he has spina bifida is entitled to low probative value. 

Furthermore, the Board notes that a layman's account of what a doctor purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to hold any probative value.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995).  In this instance, the Board finds that the Veteran's medical records, as well as the findings of the February 2014 VA examiner are significantly more probative than the Veteran's lay testimony regarding whether or not the Veteran has spina bifida.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As the competent medical evidence does not establish that the Veteran has spina bifida, entitlement to service connection for this disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Residuals of a Back Injury

With respect to the Veteran's claim for service connection for the residuals of a back injury, the Veteran maintains that during service, he injured his back while wrestling.  He contends that he currently has a back disability that is related to his in-service back injury.  

The Veteran's service treatment records confirm that he injured his back during service.  The records include a radiographic report which shows that in June 1974, the Veteran injured his back in the thoracic spine area while wrestling.  X-rays of the Veteran's thoracic spine were reported to show a "slight [arrow pointing upward] kyphotic curve."  There were no fractures.  In August 1974, the Veteran was treated for complaints of back pain for two or three days.  The Veteran had been lifting weights when his back started to hurt.  It was noted that the Veteran initially injured his back approximately 40 days ago and since then, he had been having trouble with his back.  The physical examination showed that the right scapula area was sensitive to touch and there was point tenderness and swelling in the area.  There was also decreased range of motion.  No diagnosis was provided and he was given an analgesic balm.  In January 1975, the Veteran underwent a separation examination.  At that time, he denied recurrent back pain.  The Veteran's spine and other musculoskeletal system were clinically evaluated as "normal."    

Post-service, there is no evidence that the Veteran was treated for any back problems within one year of service.

The evidence of record shows that the Veteran currently has a back disability.  Private medical records from Z.K., M.D., and S.F., M.D., show that in February 2010, the Veteran was diagnosed with lumbar stenosis and lumbosacral spondylosis.   

In July 2009, the Veteran underwent a VA examination.  In the examination report, the examiner discussed the Veteran's in-service back injury and subsequent complaints of pain.  Following the physical examination, the diagnosis was lumbar spine facet syndrome.  The examiner opined that the Veteran's current back disability was not related to his period of active service.  However, in providing a rationale for his opinion, the examiner only referred to the Veteran's August 1974 treatment for complaints of pain, and he did not discuss the Veteran's initial back injury in June 1974 and whether there was a relationship between the current back disability and the in-service back injury.  

In February 2014, the Veteran was afforded another VA examination.  The examiner concluded that the Veteran's current back problems are unrelated to his in-service back injury.  The examiner explained that at separation from service, the Veteran denied any current back pain and the physical examination of his back and spine was normal, supporting a finding that his earlier symptoms were an acute episode that resolved.  The examiner found no significance to the slight kyphotic curve noted on the June 1974 x-ray, observing that the Veteran currently has no radiographically significant thoracic kyphosis present.  The examiner opined that the Veteran's current back disability is due to chronic degenerative changes associated with aging, as well as pathogenic fractures related to chronic disease and/or prolonged alcohol or substance abuse.  

The Veteran has not presented any medical opinions that contradict the findings of the VA examiners.  To the extent the Veteran himself is sincerely convinced that there is a relationship between his current back problems and his active military service, as the Board noted above, the Veteran has no medical training that qualifies him to offer a medical opinion concerning the etiology of his current disability.  
The Board finds that the question of whether the Veteran currently has lumbar stenosis due to his wrestling injury in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on all the above evidence, the Board finds that entitlement to service connection for residuals of a back injury is denied.  The preponderance of the evidence, including VA and private medical records and the findings of the VA examiners, supports a finding that the Veteran's current back disability is unrelated to his in-service wrestling injury.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Residuals of a Closed Head Injury

The Veteran also contends that when he injured his back during service, he also injured his head.  In the August 2012 Travel Board hearing, he stated that while he was wrestling, he was picked up and "body slammed."  He reported that he injured his back and head at the same time.  

While the Veteran's service treatment records document that in June 1974, he injured his back while wrestling, the records are negative for any evidence showing that he also injured his head at that time.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  

In the instant case, the Board finds that the Veteran's service treatment records for his brief period of active duty are complete, including enlistment and separation physicals, treatment records, dental records, and copy of an x-ray report.  Furthermore, the Board finds that a blow to the head is the kind of serious injury that is likely to be treated and documented in a service member's medical records.  At an October 2011 Decision Review Officer Hearing, the Veteran testified that the wrestling injury caused a gash on his head that had to be taped at the dispensary.  At a May 2009 VA Vascular Surgery Consult, he claimed that his head injury was so severe as to require surgical decompression.  Certainly this is the type of serious medical procedure that would be well documented in the Veteran's medical records, particularly as less serious medical complaints are noted, including complaints of back pain associated with the same wrestling injury the Veteran now claims also resulted in a head injury.  The Board finds it unlikely that a treatment provider would document complaints of back pain, but fail to report a head injury that also occurred as part of the same incident, particularly if the Veteran actually displayed evidence of the injury, such as a gash, as he now claims.  

Additionally, while the Board acknowledges that the Veteran is competent to describe an injury he received in service, the Board does not find his account of a closed head injury to be credible.  In evaluating the evidence of record the Board has both the duty and authority to consider the credibility of and probative weight to be assigned to evidence.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit has also provided that " the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  Similarly, the Veterans Court has stated that "The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As the Board noted above, the Veteran has given wildly different descriptions of the severity of his in-service head injury ranging from a laceration to a traumatic brain injury so severe it required surgical decompression.  The Veteran has been repeatedly described by his treatment providers an unreliable historian , with one noting that even during the same exam, the Veteran will provide inconsistent answers to the same question if asked at the beginning and end of the examination.  See VA Progress Note (January 17, 2002).  At least one treatment provider has expressed concern that the Veteran is malingering, describing the Veteran as "very manipulative."  See VA Mental Health Assessment (January 25, 1999).  Even the Veteran appears to concede at times that he is an unreliable historian, admitting at his October 2011 DRO hearing that "I just have a hard time remembering things."  See Decision Review Officer Hearing Transcript, page 9 (October 24, 2011).  The Board also notes that an evaluation of the Veteran's credibility is further complicated by his medical history, which includes a history of psychotic symptoms associated with diagnoses of schizophrenia and alcohol withdrawal.  

In light of the inconsistencies in the Veteran's statements and his well-documented unreliability as a historian, the Board can give little weight to his testimony that he suffered a closed head injury in service and gives greater weight to the contemporaneous medical evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Additionally, even if the Board were to assume that the Veteran's account of an in-service head injury is reliable, there is no medical evidence to that this injury resulted in a permanent disability.  The Veteran was afforded a comprehensive VA Traumatic Brain Injury Examination in May 2014.  At that time, the examiner found that the Veteran did not have any traumatic brain injury and that there was no evidence of any residual symptoms of such an injury.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

For all the reasons discussed in detail above, the Board finds that entitlement to service connection residuals of closed head injury must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Migraine Headaches

As noted above, the Veteran has contended that when he injured his back during service, he also injured his head.  In the August 2012 Travel Board hearing, he stated that while he was wrestling, he was picked up and "body slammed."  He reported that he injured his back and head at the same time.  According to the Veteran, due to his head injury, he developed migraine headaches.  He maintains that after his discharge, he continued to experience chronic migraine headaches.  

The Board has already discussed above the lack of evidence supporting the Veteran's account of an in-service closed head injury.  The Veteran's service treatment records are also negative for any complaints of or treatment for headaches, including migraine headaches.  At his January 1975 separation physical, no head, vascular, or neurologic disabilities were noted and the Veteran was found to be clinically "normal."  On a Report of Medical History completed at that time, he denied frequent or severe headaches, providing evidence against his claim.  

Post-service, there is no evidence that the Veteran was treated for headaches within one year of service or for many years after service.  The earliest post-service evidence of the Veteran's headaches of record is in 1989, almost fifteen years after separation from service.  However, the Veteran has testified that his headaches either began in-service shortly after his head injury (October 2011 DRO hearing) or after separation from service (August 2012 TB hearing).  

While the Board acknowledges that the Veteran is competent to describe an injury he received in service or to report observable symptoms such as a headache, the Board does not find his testimony to be credible.  The Board has discussed in detail above the reasons for finding the Veteran's testimony unreliable and does not consider it necessary to again elaborate on these reasons.  The Board merely observes that in light of the inconsistencies in the Veteran's statements and his well-documented unreliability as a historian, the Board can give little weight to his testimony that he suffered a closed head injury in service or that following that injury, he began experiencing headaches which have persisted since service.  In this case, the Board gives greater weight to the contemporaneous medical evidence, which does not show either a closed head injury or treatment for headaches in service or for more than a decade after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

In determining that service connection for migraine headaches is not warranted, the Board has also given weight to the conclusions of the May 2014 VA examiner, who opined that it is less likely than not that the Veteran's migraine headaches are related to his active service.  The examiner noted that the medical history as reported by the Veteran does not support his claim that he developed headaches secondary to a head injury in service.  The examiner explained that the typical pattern of symptoms following a head injury involves the onset of a headache within a week of the incident, with symptoms resolving in six to eighteen months.  The Veteran's reported symptomology is not consistent with this pattern.  

While the Veteran may sincerely believe that his migraines are related to service, as the Board has repeatedly noted, the Veteran has no medical training that qualifies him to offer a medical opinion concerning the etiology of his current disability.  
The Board finds that the question of whether the Veteran currently has migraine headaches due to an injury in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the preponderance of the evidence, including medical records and VA medical opinions, weighs against a finding that the Veteran's migraines had onset in service or were caused by or related to the Veteran's active military service.  Accordingly, entitlement to service connection for migraine headaches is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Cerebrovascular Accidents

The record reflects that in April 2000 and November 2001, the Veteran had cerebrovascular accidents which resulted in left hemiplegia.  He contends that his strokes were related to his migraine headaches.  

The Veteran's service treatment records are negative for any complaints of or treatment for any vascular condition and as noted above, the Veteran's cerebrovascular accidents did not occur until approximately twenty-five years after separation from service.  

Although the Veteran has suggested his cerebrovascular accidents were caused by his migraine headaches, the Board has already found that the Veteran's migraines are unrelated to his military service and even assuming otherwise, there is no medical evidence of record that supports this alleged relationship.  In February 2014, a VA examiner opined that the Veteran's claimed disability was less likely than not related to his active military service, noting that the Veteran was in good health in service and that there is nothing in the Veteran's service treatment records that would suggest a relationship to his current disability.  Instead the examiner concluded that the Veteran's cerebrovascular accidents were most likely due to genetic predisposition, diet, substance abuse, and non-compliance with his prescribed antihypertensive medications.  

The Veteran himself has no medical training that qualifies him to offer a medical opinion concerning the etiology of his current disability.  The Board finds that the question of whether the Veteran's cerebrovascular accidents were related to service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For all the above reasons, entitlement to service connection for cerebrovascular accidents, to include as secondary to migraines, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in February 2005 and June 2007 letters, followed by re-adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  

Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  In a June 2010 Memorandum, the RO made a formal finding that the Veteran's outpatient treatment records from the Houston VAMC from 1976 to 1977 were unavailable for review.  In a February 2011 Memorandum, the RO made a formal finding that outpatient treatment records from the VAMC in Cincinnati, Ohio were unavailable for review, as the Cincinnati VAMC had informed the RO that they were unable to locate any records for the Veteran.  

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at an August 2012 Travel Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for spina bifida is denied.

Entitlement to service connection for residuals of a back injury is denied.

Entitlement to service connection for residuals of a closed head injury is denied.  

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for cerebrovascular accidents with left hemiplegia, to include as secondary to migraine headaches is denied.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


